UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4068


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEREMY LEE PRATT, a/k/a Candyman,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00416-TLW-11)


Submitted:   August 14, 2012                 Decided:   September 7, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brown W. Johnson, CLARKE, JOHNSON, PETERSON & MCLEAN, PA,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremy       Lee    Pratt   pled          guilty    in    accordance          with    a

written     plea       agreement      to        conspiracy       to        distribute       five

kilograms    or     more     of     cocaine,        280     grams     or    more     of    crack

cocaine, fifty kilograms or more of marijuana, and a quantity of

methamphetamine, in violation of 21 U.S.C. § 846 (2006).                                  He was

sentenced to 240 months in prison.                          Pratt now appeals.               His

attorney    has     filed       a    brief      in     accordance          with    Anders        v.

California, 386 U.S. 738 (1967), claiming that the sentence is

unreasonable but stating that there are no meritorious issues

for appeal.        Pratt was advised of his right to file a pro se

supplemental brief, but has not filed such a brief.                               We affirm.



                                                I

            Pratt’s advisory Guidelines range was 235-293 months.

There     were    no     objections        to       the    presentence        investigation

report,    which       the   court    adopted.            In   imposing      the     240-month

sentence, the district court mentioned that: Pratt’s offense was

both significant and serious; Pratt had an extensive criminal

history, including some assaults, but had served little time for

his     offenses;       he     committed        the       instant     offense       while        on

probation; and he had shown no respect for the law.                                 The court

also considered Pratt’s difficult childhood.



                                                2
                                         II

             We review a sentence for reasonableness, applying an

abuse-of-discretion standard.            Gall v. United States, 552 U.S.

38, 51 (2007).       This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                      Id.

We   first    determine        whether    the       district      court   correctly

calculated the defendant’s advisory Guidelines range, considered

the applicable 18 U.S.C.A. § 3553(a) (West Supp. 2011) factors,

analyzed     the     arguments       presented        by    the     parties,    and

sufficiently explained the selected sentence.                     United States v.

Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).                  With respect to the

explanation of the sentence, the court “must place on the record

an individualized assessment based on the particular facts of

the case before it.”           United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).         If the sentence is free of procedural error,

we then review the substantive reasonableness of the sentence.

Lynn, 592 F.3d at 576.           This review requires us to consider the

totality     of    the   circumstances        and    to    decide    “whether   the

sentence was reasonable — i.e., whether the [d]istrict [j]udge

abused his discretion in determining that the § 3553(a) factors

supported” the selected sentence.             Gall, 552 U.S. at 56.

             We conclude that the district court did not abuse its

discretion in imposing the 240-month sentence.                     The court fully

complied      with       the     required       procedures,         providing    an

                                         3
individualized assessment and appropriately taking into account

the § 3553(a) factors.          The sentence, which falls within the

correctly      calculated      Guidelines         range,       is     presumptively

reasonable, see United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008), and Pratt did not rebut this presumption.



                                      III

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Pratt’s conviction and sentence.                        Counsel’s

motion to withdraw is denied at this time.                   This court requires

that counsel inform Pratt, in writing, of the right to petition

the Supreme Court of the United States for further review.                        If

Pratt requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Pratt.

            We dispense with oral argument because the facts and

legal    contentions   are     adequately       presented      in    the    materials

before   the   court   and    argument        would   not    aid    the    decisional

process.

                                                                             AFFIRMED



                                          4